Title: To George Washington from Brigadier General David Wooster, 25 February 1776
From: Wooster, David
To: Washington, George



Sir
Montreal Feby 25th 1776

Your favour of the 27th Ulto I have receiv’d and nothing but want of time, when proper opportunities presented has prevented my answering it sooner.
I am fully sensible of the importance of reducing Quebec & keeping possession of this province for the accomplishing of which, you may depend upon my utmost exertions—I am also with you fully of opinion that the ministry will send a powerful Armament here in the Spring for which reason I think it of almost infinite importance, that we have a large Army here, properly provided, early, to oppose them upon their first arrival, indeed, it appears to me, that our every thing in this province depends upon it—If we have the greatest force we have the Canadians our friends, on the other hand should our Enemies arrive with a superior force to ours I fear the consequences

may be fatal, I can not learn from Genl Schuyler that we are like to have any Cannon, Mortars, Shott, or Shells from across the Lake—and as we hav⟨e⟩ not here, proper Cannon &c. for cannonading of Quebec, I rather imagine we shall be obliged to try once more by assault, which notwithstanding the late unhappy repulse, I think must be succesful when attempted by three or four thousand good men, however every other method will be first tryed—Troops are now daily coming in & I hope in a few days to be able to leave this place & Join Genl Arnold who has to his great honor kept up the Blockade with such a handful of men, that the story when told hereafter will be scarcely credited—He is now so reinforced as to be out of danger from a Sortie—Be pleased to accept of my best wishes for your success & happiness & believe me with the greatest respect Your most obedient & very humble Servt

Davd Wooster

